               Case 2:19-cv-00731-EFB Document 23 Filed 01/06/21 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:19-cv-00731-EFB
13   FEDOR KAPITULA,                                )
                                                    )
14                   Plaintiff,                     )       STIPULATION AND [PROPOSED]
                                                    )       ORDER THE AWARD AND PAYMENT
15           vs.                                    )       OF ATTORNEY FEES AND EXPENSES
                                                    )       PURSUANT TO THE EQUAL ACCESS
16                                                  )       TO JUSTICE ACT, 28 U.S.C. § 2412(d),
     ANDREW SAUL,                                   )       AND COSTS PURSUANT TO 28 U.S.C. §
17   Commissioner of Social Security,               )       1920
                                                    )
18                                                  )
                     Defendant.
19
20
21
22
23
24
25
26
27
28


     Stipulation for EAJA Fees: 2:19-cv-00731-EFB       1
               Case 2:19-cv-00731-EFB Document 23 Filed 01/06/21 Page 2 of 3



 1           IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses
 3   in the amount of FOUR THOUSAND SEVEN HUNDRED THIRTY-EIGHT dollars and
 4   NINETY-FIVE cents ($4,738.95) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
 5   § 2412(d) AND FOUR HUNDRED dollars ($400.00) in costs under 28 U.S.C. § 1920. This
 6   amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel
 7   in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 8           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 9   the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560
10   U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
11   depend on whether the fees are subject to any offset allowed under the United States Department
12   of the Treasury’s Offset Program. After the order for EAJA fees is entered, the government will
13   determine whether they are subject to any offset.
14           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
15   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
16   expenses and costs to be made directly to counsel, pursuant to the assignment executed by
17   Plaintiff. Any payments made shall be delivered to counsel.
18           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
19   attorney fees, and does not constitute an admission of liability on the part of Defendant under
20   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
21   and bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may have
22   relating to EAJA attorney fees in connection with this action.
23           This award is without prejudice to the rights of counsel to seek Social Security Act
24
     attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
25
             This stipulation also serves as notice that Plaintiff withdraws his Motion for Attorney
26
     Fees under the Equal Access to Justice Act (Dkt. 20).
27
28


     Stipulation for EAJA Fees: 2:19-cv-00731-EFB     2
               Case 2:19-cv-00731-EFB Document 23 Filed 01/06/21 Page 3 of 3


     Date: December 31, 2020                        JESSE S. KAPLAN
 1
 2                                            By:   /s/ Asim Modi for Jesse S. Kaplan*
                                                     JESSE S. KAPLAN
 3                                                  *Authorized by email on December 31, 2020
                                                    Attorneys for Plaintiff
 4
 5
     Date: December 31, 2020                        McGREGOR W. SCOTT
 6                                                  United States Attorney
 7                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
 8
                                              By:   /s/ Asim H. Modi
 9                                                  ASIM H. MODI
10                                                  Special Assistant United States Attorney
                                                    Attorneys for Defendant
11
12
13                                                  ORDER

14
             APPROVED AND SO ORDERED. The Clerk of Court is directed to terminate ECF No.
15   20.
16    DATED: January 6, 2021.
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation for EAJA Fees: 2:19-cv-00731-EFB      3
